CONCURRING OPINION BY
President Judge PELLEGRINI.
I join with the well-reasoned majority opinion that a person whose property is being forfeited under the Forfeiture Act (Forfeiture Act), 42 Pa.C.S. §§ 6801-6802, must be informed of his or her right to a jury trial at the hearing and join in the majority’s disposition of the appeal. I write separately to add that there are other rights that a person whose property is being forfeited must be informed of either prior to or at the required hearing on forfeiture.
The United States and the Pennsylvania Supreme Court have provided that persons whose property is being subject to forfeiture have certain constitutional rights in opposing a forfeiture proceeding. In addition to the constitutional right to a jury trial,1 those courts have held that a person whose property is being subjected to forfeiture has a constitutional right against self-incrimination;2 a constitutional right against the imposition of excessive fines;3 and the right to interpose the “innocent owner defense.”4 I would hold that due *1069process requires that the person whose property is subject to forfeiture, in addition to the right to a jury trial, be provided with notice of all of these rights and, as a matter of due process, that the Commonwealth must demonstrate that the waiver of those rights at the hearing was knowing and intelligent.
In addition, due process requires that visible notice be given in the forfeiture petition to inform the person whose property is being forfeited that the petition institutes a proceeding that could result in the loss of the property; that the failure to appear at the hearing may result in the property being forfeited in his or her absence; and that legal counsel should be obtained and where legal services can be obtained if he or she cannot afford counsel.5
Judges LEAVITT and McCULLOUGH join in this concurring opinion.

. See Commonwealth v. All That Certain Lot or Parcel of Land Located at 605 University Drive, 61 A.3d 1048, 1053 (Pa.Cmwlth.2012) ("Not only is a hearing required, under Article I, Section 6 of the Pennsylvania Constitution, a property owner is entitled to a jury trial in a forfeiture action to decide whether the property seized is contraband.”) (citation and footnote omitted).


. See Austin v. United States, 509 U.S. 602, 608 n. 4, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993) ("[T]his Court's decisions applying constitutional protections to civil forfeiture proceedings have adhered to this distinction between provisions that are limited to criminal proceedings and provisions that are not. Thus, the Court has held that the Fourth Amendment’s protection against unreasonable searches and seizures applies in forfeiture proceedings, but that the Sixth Amendment’s Confrontation Clause does not. It has also held that the due process requirement that guilt in a criminal proceeding be proved beyond a reasonable doubt ... does not apply to civil forfeiture proceedings. The Double Jeopardy Clause has been held not to apply in civil forfeiture proceedings, but only in cases where the forfeiture could properly be characterized as remedial. Conversely, the Fifth Amendment’s Self-Incrimination Clause, which is textually limited to ‘criminal case[s],’ has been applied in civil forfeiture proceedings, but only where the forfeiture statute had made the culpability of the owner relevant, or where the owner faced the possibility of subsequent criminal proceedings. And, of course, even those protections associated with criminal cases may apply to a civil forfeiture proceeding if it is so punitive that the proceeding must reasonably be considered criminal.”) (citations omitted).


. See Commonwealth v. Real Property and Improvements Commonly Known as 5444 Spruce Street, 574 Pa. 423, 428, 832 A.2d 396, 399 (2003) ("It is settled law in Pennsylvania that a forfeiture effected pursuant to the Forfeiture Act is a fine and thus subject to review under the Excessive Fines Clause.”) (citation omitted).


. See 42 Pa.C.S. § 6802(j) which states:
(j) Owner’s burden of proof. — At the time of the hearing, if the Commonwealth produces evidence that the property in question was unlawfully used, possessed or otherwise subject to forfeiture under section 6801(a) or 6801.1(a), the burden shall be upon the claimant to show:
*1069(1) That the claimant is the owner of the property or the holder of a chattel mortgage or contract of conditional sale thereon.
(2) That the claimant lawfully acquired the property.
(3) That it was not unlawfully used or possessed by him. In the event that it shall appear that the property was unlawfully used or possessed by a person other than the claimant, then the claimant shall show that the unlawful use or possession was without his knowledge or consent. Such absence of knowledge or consent must be reasonable under the circumstances presented.


. Pennsylvania Rule of Civil Procedure 1018.1, promulgated to satisfy due process concerns, contains the type of notice that should be given. It provides, in pertinent part:
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.
IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.
(Name)
(Address)
(Telephone Number)
Pa. R.C.P. No. 1018.1(b).